Citation Nr: 1002194	
Decision Date: 01/13/10    Archive Date: 01/22/10

DOCKET NO.  05-33 066	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California

THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen the claim of service connection for residuals of a 
head injury, including a post-concussion syndrome.

2.  Whether new and material evidence has been presented to 
reopen the claim of service connection for lumbosacral 
strain.

3.  Whether new and material evidence has been presented to 
reopen the claim of service connection for a psychiatric 
disorder.

REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs

WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from July 
1976 to February 1979.  

This appeal to the Board of Veterans' Appeals (Board) is from 
an August 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California.  

In June 2009 the Board remanded this case to schedule the 
Veteran for a hearing at the RO before a Veterans Law Judge 
of the Board, also commonly referred to as a Travel Board 
hearing.  The Veteran had this hearing in September 2009 
before the undersigned Veterans Law Judge.  During the 
hearing the Veteran submitted additional evidence and waived 
his right to have the RO initially consider it.  
38 C.F.R. §§ 20.800, 20.1304 (2009).

Before deciding the claims on appeal, however, they must be 
further developed.  So the Board is again remanding this case 
to the RO via the Appeals Management Center (AMC).


REMAND

VA needs to provide additional Veterans Claims Assistance Act 
(VCAA) notice to comply with the Court's decision in Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  More specifically, 
additional notice is needed to:  (1) notify the appellant of 
the evidence and information necessary to reopen the claims 
for service connection (i.e., by describing what is meant by 
new and material evidence); (2) identify what specific 
evidence is required to substantiate the element or elements 
needed for service connection that were found insufficient in 
the prior denials of these claims on their merits; and (3) 
provide general VCAA notice for the underlying 
service connection claims that complies with 
38 U.S.C.A. § 5103(a) (West 2007), 38 C.F.R. § 3.159(b) 
(2009), and any applicable legal precedent.

VA's Office of General Counsel has issued informal guidance 
interpreting Kent as requiring the notice to specifically 
identify the kind of evidence that would overcome the prior 
deficiency rather than simply stating the evidence must 
relate to the stated basis of the prior denial.  See VA Gen. 
Couns. Mem., para. 2, 3 (June 14, 2006).

The RO's February 1999 rating decision, which initially 
considered and denied the Veteran's claims for service 
connection for post-concussion syndrome, status post head 
injury, a lumbosacral spine disorder, and a psychiatric 
disorder is a final and binding decision on these claims 
based on the evidence then of record since the Veteran did 
not appeal that prior decision.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 
(2009).  That decision denied his claim for a head injury 
because he had no competent evidence of a 
then-current disorder to, in turn, suggest that a head injury 
he had sustained during service in January 1978 had resulted 
in chronic residual disability.  Notably, his November 1998 
VA compensation examination was cited as finding no objective 
evidence confirming complaints of a headache disorder, 
secondary to that motor vehicle accident (MVA) in service.  
Rather, the examiner found the Veteran's neurological 
examination results to be completely unremarkable.

Regarding the psychiatric disorder claim, the February 1999 
rating decision only found evidence that the Veteran was 
administratively separated from service on account of a 
personality disorder.  And according to VA regulation, 
see 38 C.F.R. §§ 3.303(c), 4.127, a personality disorder 
cannot be service connected.  Moreover, that decision pointed 
out that the Veteran's November 1998 VA psychiatric 
examination had not resulted in a diagnosis of an acquired 
psychiatric disorder, including secondary to his history of 
the head injury in the MVA during service.



Lastly, concerning the low back claim, the February 1999 
rating decision denied this claim because of a lack of any 
competent evidence of a then-current chronic disability 
involving the low back.  The November 1998 VA examination had 
revealed the Veteran had a normal musculoligamentous, 
musculoskeletal and spine exam, without evidence of lumbar 
strain or spasm.

The Veteran has since, in February 2004, filed a petition to 
reopen these previously denied unappealed claims on the basis 
of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  The RO's April 2004 VCAA notice letter, however, 
did not describe what type of evidence would be necessary to 
overcome these prior evidentiary shortcomings.  Rather, the 
letter only described what is meant by new and material 
evidence in a general sense, but to reiterate, not with 
respect to the specific missing elements of the previously 
denied claims for service connection.  Indeed, the RO has 
provided the Veteran no other VCAA notice letters that 
directly advise what specific evidence would be required to 
reopen these claims for service connection.  He must receive 
this VCAA notice before deciding the appeal of these claims.

It also does not appear the RO has attempted to obtain any of 
the Veteran's outstanding VA treatment records since August 
2006.  He submitted a May 2008 statement indicating he was 
facing incarceration until the end of that year.  But he also 
has since submitted a medical document from a VA treating 
psychiatrist, dated in October 2008, showing a diagnosis of 
bipolar disorder, so especially relevant to his petition to 
reopen his claim for a psychiatric disorder.

The Veteran indicated during his even more recent September 
2009 hearing that he is being treated at the Long Beach VA 
Medical Center (VAMC), including for his chronic low back 
pain.  So there apparently are additional VA treatment 
records that need to be obtained before deciding his appeal.  
See Bell v. Derwinski, 2 Vet. App. 611 (1992) (indicating VA 
has constructive, if not actual, notice of this additional 
evidence because it is generated within VA's healthcare 
system).  See also 38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. §§  
3.159(c)(2), (c)(3).

On remand, the AMC must attempt to obtain these additional 
records and, if they do not exist, must make an express 
declaration confirming that further attempts to obtain them 
would be futile.  The Veteran should also be apprised of the 
latter situation, if it arises.  

Accordingly, this case is REMANDED for the following 
additional development and consideration:  

1.	Send the Veteran a corrective VCAA notice under 
38 U.S.C.A. § 5103(a) that:  (1) notifies him of the 
evidence and information necessary to reopen the 
previously denied claims (i.e., describes what new and 
material evidence is under the current standard); and 
(2) notifies him of what specific evidence would be 
required to substantiate the element or elements needed 
for service connection that was found insufficient in 
the prior denial on the merits.  See Kent v. Nicholson, 
20 Vet. App. 1 (2006).  

2.	Ask the Veteran to assist in the search 
for his VA treatment records by specifying 
dates, locations, and providers of treatments 
at VA facilities since August 2006.  After 
allowing an appropriate time for response, 
contact the Long Beach, California, VA 
Healthcare System to obtain all of his 
relevant treatment records, especially any 
outstanding records not already associated 
with the claims file dated since August 2006.  
If these requested records are unavailable, or 
the search for them otherwise yields negative 
results and further attempts to obtain these 
records would be futile, this must be 
documented in the claims file and the Veteran 
notified in accordance with 38 C.F.R. § 
3.159(c)(2).



3.	Then readjudicate the claims in light of 
any additional evidence.  If the claims are 
not granted to the Veteran's satisfaction, 
send him a supplemental statement of the case 
(SSOC) and give him an opportunity to respond 
to it before returning the file to the Board 
for further appellate consideration.


The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


